United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Jamaica, NY, Employer
)
___________________________________________ )
T.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1178
Issued: November 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2016 appellant filed a timely appeal of a February 19, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on December 29, 2015.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence with her appeal to the Board. The Board cannot consider this evidence
as its review is limited to evidence which was before OWCP at the time of its merit decision. 20 C.F.R.
§ 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

FACTUAL HISTORY
On December 29, 2015 appellant, then a 35-year-old casual mail handler, filed a
traumatic injury claim (Form CA-1) alleging that, on that date at 7:45 p.m., she stepped between
cars to work on a car and stumbled, falling to the floor, and hitting her right knee. The
employing establishment checked the box marked “yes” in response to whether she was in the
performance of duty at the time of the incident. Appellant stopped work on that date.
OWCP received several reports dated December 29 and 31, 2015 and January 4, 2016
from Dr. Manuel A. Ceja, an internist. In his December 29, 2015 attending physician’s report
(Form CA-20), Dr. Ceja noted that appellant had a right knee strain/sprain and contusion and
checked the box marked “yes” in response to whether he believed that the condition was caused
or aggravated by an employment activity. He indicated that she could return to light duty on
December 31, 2015. In a December 31, 2015 attending physician’s report, Dr. Ceja responded to
the inquiry of the history of injury by filling in “tripped and hit [appellant’s] right knee on the
mail cart.” He diagnosed right knee contusion, right knee sprain, and checked the box marked
“yes” in response to whether he believed that the condition was caused or aggravated by an
employment activity. Dr. Ceja noted that appellant would return on January 4, 2016 for a
reevaluation and placed her off work until January 4, 2016. In a January 4, 2016 duty status
report, he continued to advise that she not work.
In a January 13, 2016 letter, OWCP advised appellant that when her claim was received it
appeared to be a minor injury that resulted in minimal or no lost time from work. It noted that
the employing establishment did not controvert continuation of pay or challenge the merits of the
case and payment of a limited amount of medical expenses was administratively approved.
However, the merits of the claim had not been formally considered and appellant’s claim was
being reopened because she had not returned to full-time work. OWCP explained the additional
factual and medical evidence she needed to submit in support of her claim. It also noted that, on
the claim form, appellant indicated that she “step between cars to work on one car, stumbled hit
right knee, and fell on floor.” OWCP noted that she claimed to have injured her right knee, but
the circumstances regarding her injury were unclear.
In a December 31, 2015 report, Dr. Ceja advised that appellant stated that she “tripped
and hit her right knee on the mail cart and fell on the floor.” He advised that she had no prior
injuries to any other body part and that she reported gradual improvement. Dr. Ceja examined
appellant and diagnosed contusion of the right knee, subsequent encounter, and sprain of
unspecified site of right knee. He advised that she was not fit for duty and she would return on
January 4, 2016 for a reevaluation.
In a January 15, 2016 attending physician’s report, Dr. Ceja noted that the history of
injury was that appellant tripped and hit her right knee on the mail cart. He checked the box
marked “yes” in response to whether he believed that the condition was caused or aggravated by
an employment activity and diagnosed right knee sprain and contusion. Dr. Ceja checked the
box marked “no” in response to whether appellant could return to work. He saw her on
January 29, 2016 and recommended light duty effective January 29 to February 12, 2106.

2

In a January 21, 2016 report, Dr. Mark Bursztyn, a Board-certified orthopedic surgeon,
noted that appellant was working as a mail handler and tripped and fell while at work on
December 29, 2015. He examined her right knee and diagnosed right knee patellofemoral pain
syndrome.
In a January 30, 2016 response to OWCP’s request for additional information, appellant
noted that she was new and may have gotten confused with regard to the wording of the items in
the facility. She explained that the location was the same and provided photographs of the
location at the employing establishment where she fell. Appellant explained that she had just
completed loading some parcels onto a loading skid and her coworker was busy loading another.
She indicated that she was on her way back to give another coworker his cutter, and was walking
over the metal piece that connects one container to another, when she tripped and hit her right
knee onto a slightly elevated metal piece and then hit her right knee to the floor. Appellant
explained that this occurred around 7:45 p.m. and she alerted a coworker and her supervisor of
the incident. She also advised that she was waiting to see if the pain would ease up so she
continued working. However, the pain did not lessen, and appellant asked her supervisor to file
an accident report.
In a February 8, 2016 report, Dr. Bursztyn diagnosed chondromalacia patellae, right knee
and checked the box marked “yes” in regard to whether the incident appellant described was the
cause of the injury or illness.
By decision dated February 19, 2016, OWCP denied appellant’s claim finding that she
did not establish an injury as alleged. It found that she did not explain factual discrepancies
between whether she stepped between two cars to work on one car when she stumbled and hit
her right knee and fell on the floor as opposed to her explanation that she was on her way to
another employee to return a cutter when she was walking over a metal piece that connected one
container to the other and she tripped and hit her right knee on a metal piece and then hit her
knee again on the floor. OWCP found that appellant’s explanation was unclear. Additionally, it
found that the medical evidence did not establish an employment-related injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA,3 and that an injury was sustained in the performance
of duty.4 These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 In some traumatic injury cases, this
component can be established by an employee’s uncontroverted statement on the Form CA-1.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence. 9
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.10
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.11
ANALYSIS
Appellant alleged on her claim form that, on December 29, 2015, she stepped between
cars to work on one car and stumbled and hit her right knee and fell on the floor. The Board
notes that the essential description is consistent, that she tripped and hit her right knee in the
performance of duty. Furthermore, the employing establishment indicated that appellant was in
the performance of duty and did not controvert the claim. Appellant also filed her claim on the
date of injury. The medical records consistently indicate a history of her tripping and hitting her
right knee on a mail cart. In a January 30, 2016 response to OWCP’s request for additional
information, appellant explained that she indicated that she had just completed loading some
parcels onto a loading skid in one container and that, as she was on her way to return cutter to a
6

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

10

Betty J. Smith, 54 ECAB 174 (2002).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

coworker, she tripped over an elevated piece of metal that connected one container to another.
Appellant explained that this occurred around 7:45 p.m. and she alerted a coworker and her
supervisor. As noted, an employee’s statement alleging that an incident occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence. The Board finds that appellant’s statements are generally consistent and
not refuted by any other evidence. In view of the totality of the evidence, the Board finds that an
employment incident occurred as alleged on December 29, 2015.
However, with regard to the medical evidence, the Boards finds that it is insufficiently
rationalized to establish the second component of fact of injury, that the employment incident
caused an injury. The medical evidence contains no reasoned explanation of how the specific
employment incident on December 29, 2015 caused or aggravated an injury, but merely
conclusory statements. 12 A mere conclusory opinion provided by a physician without the
necessary rationale explaining how and why the incident or factors were sufficient to result in the
diagnosed medical condition is insufficient to meet a claimant’s burden of proof to establish a
claim.13
OWCP received several from Dr. Ceja. In his December 29, 2015 attending physician’s
report, Dr. Ceja noted that appellant had a right knee strain/sprain and contusion and checked the
box marked “yes” in response to whether he believed that the condition was caused or
aggravated by an employment. In a December 31, 2015 and January 15, 2016 attending
physician’s reports, he responded to the history of injury by filling in “tripped and hit
[appellant’s] right knee on the mail cart.” Dr. Ceja repeated his diagnoses and checked the box
marked “yes” in response to whether he believed that the condition was caused or aggravated by
an employment activity. The Board notes that while he filled in that appellant tripped and hit her
right knee on the mail cart he merely checked the box marked “yes” with regard to whether he
believed that the condition was caused or aggravated by an employment. However, the checking
of a box marked “yes” in a form report, without additional explanation or rationale, is not
sufficient to establish causal relationship.14 In a separate December 31, 2015 narrative report,
Dr. Ceja advised that appellant stated that she “tripped and hit her right knee on the mail cart and
fell on the floor.” He diagnosed contusion of the right knee, subsequent encounter and sprain of
unspecified site of right knee. However, Dr. Ceja offered no specific opinion on causal
relationship. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.15
In January 21 and February 8, 2016 reports, Dr. Bursztyn diagnosed chondromalacia
patellae, right knee, and checked the box marked “yes” in regard to whether the incident
appellant described was the cause of the injury or illness. However, as found above, the

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
13

J.D., Docket 14-2061 (issued February 27, 2015).

14

Linda Thompson, 51 ECAB 694 (2000); Calvin E. King, 51 ECAB 394 (2000).

15

S.E., Docket No. 08-2214 (issued May 6, 2009).

5

checking of a box marked “yes” in a form report, without additional explanation or rationale, is
insufficient to establish causal relationship.16
Because the medical reports submitted by appellant do not sufficiently address how or
why the December 29, 2015 incident at work caused or aggravated a right knee condition, these
reports are of limited probative value and are insufficient to establish that the December 29, 2015
employment incident caused or aggravated a specific injury.
On appeal appellant argues that she had requested a hearing on or about March 8, 2016,
which was within the 30-day period and her request was denied, because she did not file a
request within 30 days. However, the only decision before the Board is the February 19, 2016
decision. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish fact of injury in
the performance of duty on December 29, 2015. The Board further finds that she did not meet
her burden of proof to establish a traumatic injury causally related to the accepted incident.

16

See supra note 13.

6

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: November 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

